Per curiam.
On May 8, 1957, the respondent Charles H. Barnard was indefinitely suspended from the practice of law pending final adjudication of the criminal charges against him. Barnard’s Case, 101 N. H. 33. “The misappropriation or embezzlement of clients’ funds by an attorney demonstrates such lack of common honesty as to clearly justify an attorney’s disbarment. Delano’s Case, 58 N. H. 5.” Harrington’s Case, 100 N. H. 243, 244. Since it appears that the allegation of the petition is true and the respondent’s conduct unquestionably demonstrates his unfitness to be a member of the Bar, the respondent is forthwith disbarred as an attorney in this state.

So ordered.